Consolidated appeals by defendant from: (1) a judgment of the County Court, Westchester County, entered December 2, 1964 on his plea of guilty, convicting him of being a youthful offender, and sentencing him to the Elmira Reception Center to a term not exceeding three years; and (2) from an order of said court, entered February 2, 1965, which denied without a hearing his coram nobis application to vacate said judgment, and to withdraw his plea of guilty. Judgment modified on the facts by suspending sentence and placing the defendant on probation for one year. As so modified, judgment affirmed. Appeal from order dismissed as academic. In our opinion, the sentence imposed on defendant was excessive, in view of the fact that he was 17 years old, a high school student, and had no previous police record. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.